Citation Nr: 0733199	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-26 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent.

REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 30 
percent evaluation. The appellant is appealing the initial 30 
percent rating that was assigned to the psychiatric 
disability after service connection was granted. As such, the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.


FINDING OF FACT

The veteran's PTSD is not manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(2007). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in August 2003  
and September 2005. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  Additionally, a March 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for an increased rating evaluation 
is granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA medical records and lay statements are 
associated with the claims file. Additionally, the veteran 
was afforded a VA examination. The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The RO granted service connection for PTSD in a November 2003 
rating decision. At that time, a 30 percent evaluation was 
assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411. The 
veteran appealed that decision as he argues the rating 
evaluation does not accurately reflect the severity of his 
PTSD.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the evaluation 
to the present time. Fenderson v. West, 12 Vet. App. 119 
(1999).

As noted, the veteran's PTSD was evaluated under Diagnostic 
Code 9411. Regulations pertaining to the criteria for 
evaluating psychiatric disorders, including PTSD, provide for 
a 30 percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 38 C.F.R. § 4.130, Diagnostic 
Code 9411. 

A 50 percent rating is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DSM-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). 
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job). A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers). A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships. Id.

The Board notes September 2003 through February 2006 GAF 
scores assigned to the veteran ranged from 48 to 60.  There 
is no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

The evidence of record includes VA outpatient treatment 
records, private medical records of Dr. SLB, and lay 
statements by the veteran. When the evidence of record is 
reviewed in light of the schedular criteria set forth above, 
the Board finds that the veteran is not shown to warrant a 
higher evaluation than 30 percent for PTSD.

The veteran underwent a VA examination in September 2003 to 
assess the presence and severity of PSTD. The veteran 
reported a history of two marriages and indicated he had 
worked for the United States Postal Service for the past 18 
years.  The examiner noted the veteran's mental status was 
within normal limits.  The examiner diagnosed the veteran 
with PTSD and reported there were symptoms of nighttime 
awakening, hyperactivity, intrusive thoughts, flashbacks, a 
state of chronic anxiety, and hyperactivity of a moderate 
intensity.  The examiner assessed a GAF score of 60.

In January 2006 the veteran was again evaluated at VA for 
PTSD. The veteran complained of anxiety and a racing heart 
and mind.  He reported he had retired from the United States 
Postal Service in 2004 due to stress after nearly 20 years of 
service.  The mental status examination revealed the veteran 
was pleasant, cooperative and reliable in his self-report.  
He was neatly dressed and groomed.  He was not withdrawn or 
agitated.  He denied any visual, auditory or tactile 
hallucinations and was oriented times four.  He denied any 
obsessive thinking or compulsive behaviors.  There was no 
suicidal or homicidal ideation. The veteran's long and short 
term memory were good.  The veteran reported going to the gym 
five times a week and had no problems driving, cooking, 
completing housework, or shopping.  The examiner assigned a 
GAF score of 50.  The veteran was diagnosed with PTSD and 
anxiety disorder, not otherwise specified.  The examiner 
opined that the veteran's PTSD symptoms had a minimal to 
moderate negative impact on his ability to obtain and 
maintain physical or sedentary employment and caused moderate 
to significant interference with his social functioning.

A February 2006 VA treatment record noted the veteran was 
experiencing physical and mental restlessness.  He reported a 
relationship with his girlfriend of nearly one year was going 
well and they planned to travel to Florida.  The examiner 
reported the veteran was pleasant and cooperative with speech 
that was normal in tone, volume, and cadence.  The examiner 
reported the veteran's thought process and content was 
linear, goal-directed and there was no evidence of delusions 
or ruminations.  The veteran's judgment and insight were 
good.  The examiner assigned a GAF of 48.  

The veteran also submitted lay statements in support of his 
claim. The veteran related that he had carried habits he 
learned in Vietnam throughout his life.  He explained that 
his whole life had been "life and death," everything seemed 
to have an urgency about it.  He related that at some point 
he began to break and suddenly he became confused, scattered 
and had trouble doing one thing at a time.  He began having 
anxiety attacks and waking up in the night with his heart and 
mind racing.   

In light of the above rating criteria, the overall evidence 
does not support a schedular evaluation in excess of 30 
percent for the veteran's PTSD. None of the evidence 
illustrates the veteran's PTSD manifests with symptoms such 
as circumstantial, circumlocutory or stereotyped speech, 
difficulty understanding complex commands, impaired memory, 
impaired judgment, impaired abstract thinking, or 
disturbances of motivation and mood.  As such, the schedular 
criteria for a 50 percent disability rating have not been 
met.

The symptoms experienced by the veteran, as described above, 
are more akin to the kind of symptoms contemplated by the 
criteria for the 30 percent rating. As such, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of the currently assigned 30 percent 
rating. Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 30 percent for post 
traumatic stress disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


